El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La demanda original de este caso fué presentada en la Corte de Distrito de Mayagiiez el 3 de septiembre de 1913, y en virtud de excepciones sostenidas contra ella, se presentó una demanda enmendada en la que sustancialmente se alega: que los apelantes Gerardo, Salvador y José Castelló y Camps son los herederos de Agustín Castelló Busquets, muerto en en año 1906; que en pleito seguido en la Corte de Distrito de los Estados Unidos para Puerto Eico por la mercantil A. Buffer & Sons contra su padre en cobro de una deuda garan-tizada con hipoteca sobre cierta finca que describen en la demanda, dicha corte ordenó en 9 de enero de 1904 el pago de $10,264.81 y que en defecto de éste se vendiera en pública subasta la finca hipotecada para satisfacer la deuda a A. Buffer & Sons o a su abogado; que en el remate que tuvo lugar en 4 de septiembre de 1909 por un auxiliar de la corte (special master), fué adjudicada la finca rematada por la canti-dad de $8,000 al único postor N. B. K. Pettingill, abogado que había sido y era hasta entonces de la mercantil ejecu-tante, quien la compró para sí y para su propio beneficio, se autorizó en 15 de septiembre de 1909 por el special mas*205ter ante notario público y por orden de la Corte Federal la escritura de venta judicial de la finca, y que la inscribió en el Begistro de la Propiedad de Mayagüez. También se alega que N. B. K. Pettingill y su esposa vendieron luego la finca al otro demandado Tomás Pérez Sales con hipoteca por parte' del precio, y que cuándo esta venta se verificó constaba explí-citamente y consta en el Begistro de la Propiedad de Maya-güez que el demandado N. B. K. Pettingill era el abogado de los ejecutantes A. Buffer & Sons.
Con tales alegaciones interesaron los apelantes que se declare por la Corte de Distrito de Mayagüez la nulidad de la escritura de venta otorgada a favor de N. B. K. Pettingill por haberse verificado en contravención de lo dispuesto en el artículo 1362 del Código Civil, y que también se declare la de la escritura por la que adquirió Pérez Sales porque el vicio de nulidad de la anterior, consistente en haberla adqui-rido el abogado de los ejecutantes en el pleito en que se ordenó la venta constaba en el registro de la propiedad; y pidieron asimismo que se anulasen las inscripciones que de esos docu-mentos se habían hecho en dicho registro.
El demandado Pettingill formuló excepción previa a la' demanda enmendada alegando que la corte carece de juris-dicción por razón de la materia; y Pérez Sales la excepcionó por el motivo de que no aduce hechos determinantes de causa de acción, y por otros más.
La excepción de falta de jurisdicción fue sostenida por la corte inferior, y en consecuencia dictó sentencia declarando sin lugar la demanda, la que> ha sido apelada para ante nos-otros por los demandantes.
La cuestión que esa sentencia y su apelación plantea es la de si la Corte de Distrito de Mayagüez tiene jurisdicción para declarar la nulidad de un título de compraventa obtenido en un remate judicial celebrado en procedimientos habidos ante la Corte de Distrito de los Estados Unidos para Puerto Bico, cuando por orden de la corte se ha entregado al com-prador el título de adquisición.
*206Por lo que resulta de la demanda enmendada podemos ver que no se ataca la sentencia de la Corte de Distrito de los Estados Unidos para Puerto Pico, que es una Corte Federal, por la que se ordenó el pago y que en su defecto se ven-diera en pública subasta la finca hipotecada y que lo que so-mete a la discusión y resolución es si la adjudicación que se hizo a favor de N. B. K. Pettingill es nula por haber com-prado en remate judicial la finca subastada una persona a quien la ley prohíbe comprarla. El título de compra se en-tregó al comprador en 1909 y'desde esa fecha la finca pasó a su poder y quedó fuera de la Corte Federal.
La regia sobre la jurisdicción de las cortes de Estado para conocer de pleitos en que se interesa la nulidad de ven-tas hechas en una Corte Federal, está claramente expresada por la Corte Suprema de los Estados Unidos en el caso de Buck v. Colbath, 70 U. S., 341, en el cual se dice:
“El principio es que cuando la propiedad ha sido embargada por un oficial de la corte, en virtud de sus procedimientos, se considera que la propiedad está entonces bajo la custodia y dirección de la corte, y que ninguna otra corte tiene el derecho de intervenir con esa pose-sión, a menos que sea alguna corte que pueda tener una autoridad directa sobre la corte por virtud de cuyos procedimientos se adquirió la posesión primeramente o alguna jurisdicción superior en la mate-ria. Este es el principio que sirvió de fundamento a las decisiones de este tribunal en los casos de Taylor v. Caryl y Hogan v. Lucas, en las cuales se sostiene sustancialmente la misma doctrina.
“Un desvío de esta regla conduciría a la mayor confusión y a con-troversias interminables entre las cortes de jurisdicción concurrente que derivan sus poderes de la misma fuente; pero que mucho más desastrosas serían las consecuencias en el conflicto de jurisdicción entre cortes cuyas facultades se derivan de orígenes completamente dis-tintos que cuando su jurisdicción es concurrente en lo que respecta a las partes y a la materia objeto de la acción.
“Este principio, sin embargo, tiene su limitación, o más bien su verdadera definición ha de tenerse presente. Es solamente mientras la propiedad se halla en la posesión de la corte, ya sea ésta real o aparente, que la corte está obligada a proteger la posesión contra los procedimientos de otra corte. Siempr'e que el pleito ha terminado o *207lia cesado la posesión por parte del funcionario o de la corte, otras cortes se Rallan en libertad para intervenir con ella' de acuerdo con los derechos de las partes ante las cortes si esos derechos exigen que dichas cortes tomen o nó posesión de la propiedad. El efecto que se ha de dar en tales casos a las resoluciones de la corte que primera-mente ha entrado en posesión de la propiedad descansa sobre prin-cipios familiares de la ley, pero no surge ninguna contienda con respecto a la mera posesión y ningún conflicto existe sino aquel que pueda ser resuelto sin intervenciones inconvenientes y que desacrediten.
“Es por este motivo que la corte en el caso de Day v. Gallup resolvió que este tribunal no tenía jurisdicción de aquel caso. La propiedad embargada había sido vendida y el pleito terminado cuando el funcionario que procedió a practicar el embargo o sus subalternos fueron demandados, y resolvimos que tal pleito en la corte de estado comenzado después que los procedimientos de la corte federal habían terminado no promovió cuestión alguna relativa a la jurisdicción de la corte.”
Igual principio se halla establecido en el caso de Wetherell v. Eberle, 123 Ill., 666, en el que después de estudiar el caso de Sproehnle et al. v. Dietrich, 110 Ill., 202, llega la corte a la conclusión de que si bien en el de Sproehnle se declaró que la corte de estado no tenía jurisdicción para conocer de una demanda sobre una venta judicial verificada en una Corte Federal fué porque, si bien se había hecho la adjudicación y entregado el certificado de venta por el marshal al postor en la subasta, sin embargo, el procedimiento, no estaba termi-nado porque pudiendo ser redimida la finca, el marshal no había entregado al comprador la escritura de venta. En el caso de Wetberell en el que la demandante trataba de corre-gir cierto defecto que había en su título porque habiendo ella adquirido de su padre fué vendida la propiedad en la Corte Federal como perteneciente a su esposo y se entregó el título al comprador, lo cual constituye el supuesto defecto en el título, se declaró que la corte de Estado tenía jurisdic-ción para conocer de esa demanda porque no solamente la Corte de los Estados Unidos sino también todos sus funcio-*208narios liabían cesado de tener algún poder, dirección o juris-dicción sobre el caso, y qne por tanto no babía fundamento para temer que pudieran surgir complicaciones de jurisdic-ción entre la corte del estado y la de los Estados Unidos, ni el pleito tenía por objeto revisar q intervenir con el fallo o los procedimientos de la Corte Federal, ni tampoco babía cues-tión respecto a la validez o regularidad de la venta verificada en la ejecución.
En el presente caso tampoco se discuten los procedimien-tos de la Corte Federal ni de sus oficiales ya que la cuestión fundamental propuesta es que la compra becba por N. B. K. Pettingill es nula porque no tenía capacidad para comprar la finca rematada por prohibición expresa de la ley; y aun cuando en la demanda se alega que el auxiliar (special master) le otorgó escritura pública de la compra por orden de la Corte Federal, no bay alegación alguna de que la nulidad de la venta por incapacidad del comprador fuera propuesta a la corte y por ella resuelta, para que pueda considerarse como cosa juzgada entre las partes, ni parece de las alegaciones de la demanda enmendada que bubo una verdadera confir-mación de la venta pudiendo esas palabras referirse a la orden original nombrando el special master para vender. Si bubo una confirmación, hubiera sido fácil decirlo y la falta de expo-nerla debe considerarse como que no existe para el que alega. De todos modos basta que se vea claramente que lá corte inferior carece de jurisdicción por razón de la materia debe sos-tenerse su jurisdicción ya que ésta se presume en una corte de récord, basta que se demuestre lo contrario.
En vista de estas consideraciones no podemos sostener que la Corte de Distrito de Mayagiiez carezca de jurisdicción para conocer de este pleito.
Como los otros motivos de excepción no fueron considera-dos por la corte inferior ni tratados por las partes en sus alegatos en la apelación, preferimos que sean considerados y resueltos por la corte a quo.
*209La sentencia apelada debe ser revocada para que conti-núen los procedimientos de acuerdo con esta opinión.

Revocada la sentencia apelada y que continúen los procedimientos de acuerdo con la opinión.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Jnez Asociado Sr. HntcMson no tomó parte en la reso-lución de este caso.